DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the light-transmitting part is attached to a position that is at least half of any one surface of the light-shielding parts along the longitudinal direction.” It is unclear what is meant by “attached to a position that is at least half of any one surface of the light-shielding parts” as it is not understood how a position is at least half of a surface. As best understood, the light-transmitting part is attached at a position located at least halfway along a width of any one of the light shielding parts and the light-transmitting part covers at least half of said any one surface of the light-shielding parts, as shown in Figures 7-9; however this is not clearly defined in the claim as the language of the claim is currently unclear as to what is meant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandervoort et al. (US 2008/0236766), hereinafter referred to as Vandervoort.
Regarding claim 1, Vandervoort discloses a light-blocking fabric (Fig 1), comprising: two light-shielding parts (110a, 110b) made of a non- 5transparent fabric (paragraph [0002]); and a light-transmitting part (112a, 112b, paragraph [0033]) located between the two light-shielding parts (Fig 1), and attached to the light-shielding parts (110a, 110b) so as to overlap (paragraph [0034]) therewith along a longitudinal direction (Fig 1).  
Regarding claim 2, as best understood, wherein the light-transmitting part (112a) is attached to a position that is at least half of any one surface of the light-shielding parts (110a) along the longitudinal direction (Fig 1 shows that the light-transmitting part completely covers a surface of the light-shielding part and is “at least half”).  
Regarding claim 3, wherein the light-shielding parts (110a, 110b) and the light-transmitting part (112a) are attached together with a hot melt (heat welding melts the parts together for attachment when bonded to the hangers; paragraph [0042], [0043]) or adhesive.  
Regarding claim 5, wherein the light-shielding parts (110a, 110b) and the light-transmitting part 25(112a) are attached in at least one position along the 22longitudinal direction.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vandervoort, as applied in claim 1 above, in further view of Shih (US 6,510,885).
Regarding claim 4, Vandervoort discloses that the light shielding parts and light transmitting parts are attached together but fails to disclose attachment by sewing or ultrasonic welding. However, Shih discloses that it is known for light shielding parts (13) to be attached to a covering fabric (16) via sewing (seams 34,36). It would have been obvious to one having ordinary skill in the art at the time of effective filing to attach the light-shielding parts and light-transmitting part of Vandervoort by sewing since it is an alternative technique for equivalently attaching elements together, and as taught by Shih, is known to attach elements of a light-blocking arrangement together.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vandervoort, as applied in claim 1 above, in further view of Colson (US 5,749,404).
Regarding claim 6, Vandervoort fails to disclose the manufacturing method of the light-blocking fabric as discussed above in claim 1 having fabric processing apparatus, a first injection step, a coating step, a second injection step, and winding step. However, methods for forming light-blocking fabric are known, as taught by Colson. Colson discloses (a) a first injection step of unwinding two light- shielding part fabrics (vane fabric) wound in a roll form (66), and injecting the same into a fabric processing apparatus (Fig 7); (b) a coating step of coating, with an adhesive (glue), the 10position of at least half of any one surface of the two light-shielding part fabrics in the longitudinal direction while the two light-shielding part fabrics move along a guide part of the fabric processing apparatus (Fig 7); (c) a second injection step of unwinding a fabric 15(face fabric supply roll) wound in a roll form, horizontally arranging and injecting the same into the fabric processing apparatus such that the same overlaps with the two light-shielding part fabrics on which the adhesive is coated in the coating step, at a position therebetween (Fig 7); 20(d) a manufacturing step of manufacturing a light- blocking fabric by attaching, to the mesh fabric injected in the second injection step, the two light-shielding part fabrics on which the adhesive is coated in the coating step along the guide part of the fabric processing apparatus (Fig 7); and  25(e) a winding step of winding, in a roll form (92), the 23light-blocking fabric manufactured in the manufacturing step. It would have been obvious to one having ordinary skill in the art at the time of effective filing that the fabric of Vandervoort be manufactured by the method disclosed by Colson since it is a known technique of forming fabric with shielding and transmitting portions. Although the fabric is not disclosed as mesh, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. A mesh material  is a known and easily available fabric that allows light to transmit through and would be obvious material for the light-transmitting part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Light blocking fabrics with light shielding and light transmitting parts are also taught at least by Beauchamp (US 5,297,607), Senesac (US 7,165,594), Senesac (US 6,186,213), Marocco (US 6,675,858), Ronkholz-Tolle (US 3,946,789), Moor (US 6,334,477), Shapiro (US 3,851,699), and Hyman (US 3,844,330).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634